Citation Nr: 0302010	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  99-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  He died on January [redacted], 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.

While an issue of entitlement to education benefits has been 
developed, the appellant has been clear that the benefit 
sought is service connection for the cause of death.  The 
record does not contain a notice of disagreement or a 
substantive appeal on the education issue, and as such, the 
Board has no jurisdiction.


FINDINGS OF FACT

1.	The veteran died on January [redacted], 1999.  His death 
certificate lists the cause of death as cardiac arrest due 
to vascular dementia, due to hypertensive cardiomyopathy, 
as a consequence of hypertension.  Chronic atrial 
fibrillations was listed as an "other significant" 
condition contributing to death.

2.	At the time of his demise, the veteran was not service 
connected for any disorder.

3.	None of the conditions listed on the veteran's death 
certificate were shown in service, demonstrated to a 
compensable degree within one year of service, or shown to 
be related to service.

4.	The veteran had no service connected disability that 
contributed substantially or materially to cause the 
veteran's death.  Vascular dementia, hypertensive 
cardiomyopathy, hypertension, and chronic atrial 
fibrillations were first clinically established years 
after separation from service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may any cardiovascular disorder be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed March 1999 rating 
action, and were provided a Statement of the Case dated April 
1999, and two Supplemental Statements of the Case dated July 
2002 and November 2002, as well as a Board Remand dated 
September 2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the appellant, 
and adjudication of this appeal poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Facts

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
indicates that it is her belief that the veteran was 
hospitalized for stress in the military, and suffered from 
blood clots in service or soon after, and that these 
conditions caused the veteran to suffer a stroke which 
eventually led to his death.

At the time of his demise, the veteran was not service 
connected for any disability.

The veteran's death certificate lists the cause of death as 
cardiac arrest due to vascular dementia, due to hypertensive 
cardiomyopathy, as a consequence of hypertension.  Chronic 
atrial fibrillations was listed as an "other significant" 
condition contributing to death.

The veteran's service medical records are negative for any 
complaints or findings of any cardiovascular disorder, any 
treatment for blood clots, or any hospitalizations for 
stress.

Medical records submitted indicate that, on July 7, 1953, the 
veteran suffered a left cerebral thrombosis, the residuals of 
which, including right hemiparesis and aphasia, required that 
the veteran be maintained in some sort of assisted living 
facility for the rest of his life. 

In March 1954, the veteran was granted entitlement to a non-
service connected pension, based on the residuals of his left 
cerebral thrombosis.

Numerous medical records have been submitted which deal with 
the treatment the veteran has had over the years while 
hospitalized, while residing in a VA domiciliary, and while 
residing in a VA nursing home.

Many of the records submitted have to do with treatment the 
veteran had for venous stasis ulcers.

A report of annual physical examination from January 1974 
found the veteran to have generalized arteriosclerosis.

Records from October 1995 indicate that the veteran was 
diagnosed with new onset atrial fibrillation, transient 
ischemic attack, left atrial enlargement, right ventricular 
dilation and hypertrophy, and right atrial enlargement.  X-
rays from that time found atherosclerotic disease and 
cardiomegaly, and early congestive heart failure.

A December 1997 report of X-rays noted atherosclerotic 
disease, cardiomegaly and chronic longstanding congestive 
heart failure.

A final hospital summary dated January 1999 is of record.  It 
indicates that the veteran was maintained in the Nursing Home 
Care Unit (NHCU), since 1992.  He had been in the hospital in 
October 1995 for an arrhythmia, and in July 1994 with a 
fever.  It was noted that the veteran had been in the 
Domiciliary prior to his admission to the NHCU.  It was noted 
that the veteran's condition while in the NHCU had gradually 
deteriorated.  He was found to have a failure to thrive, 
refusing food and medications, particularly within the last 
year.  In January 1998, his family was approached and it was 
explained to them that overall the veteran's general 
condition had continued to decline, and that he frequently 
would refuse his medications.  The appellant, the veteran's 
wife, indicated that she wanted the veteran transferred to 
the NHCU and made a comfort care patient.  She did not want 
any artificial hydration to nutrition, no feeding tubes or 
IVs.  She wanted only oral or IM medication offered, but 
realized that he could refuse the medication and could not be 
forced to take it.  She did not want her husband to undergo 
surgical placement of a feeding tube, and she wanted comfort 
care to be the primary goal.  The veteran was placed on the 
seriously ill list on January 1998.  From that time, his 
condition gradually deteriorated.  He frequently refused his 
medications.  He developed difficulty with edema of the lower 
extremities.  His ammonia level was found to be elevated, 
however he would frequently refuse the Lactulose and Lasix 
orders.  He was made comfortable and expired on January [redacted], 
1999.

The veteran's medical records were reviewed by a VA physician 
in June 2002.  The report of that review indicates, in 
relevant part, that the physician noted that the veteran was 
an 89-year-old who died on January [redacted], 1999 due to multiple 
co-morbid conditions, including cerebrovascular accident, 
chronic atrial fibrillation, peripheral vascular disease, 
seizure disorder, etc.  At the time of his death, the veteran 
did not have any diagnoses listed as a service related 
condition.  The physician indicated that this report was 
based purely on two medical records that were submitted to 
him, which were close to the year of his death in 1999.  A 
detailed review of the records showed that the veteran served 
in the Navy between October 22, 1942 and September 27, 1945.  
He was honorably discharged at that time after being an 
electrical mechanic in the Navy.  In 1954, the patient 
apparently had a pulmonary embolus.  That same year, the 
veteran also suffered from a left cerebrovascular accident 
with right hemiparesis and aphasia.  The exact cause of this 
stroke was unclear, but in at least one documentation, it was 
stated that he suffered from cerebral thrombosis.  Since his 
stroke, the veteran had persistent right hemiparesis and 
expressive aphasia.  He had been in a nursing home since 
1992.  He had been sick in the hospital between 10/12/95 
through 10/20/95 for some kind of arrhythmia, possibly atrial 
fibrillation.  Prior to his admission in 1999, the patient 
had been in the VA domiciliary from 5/21/92 through 10/7/92.  
During his stay there, the patient had demonstrated a failure 
to thrive, and had refused food and medications.  Based on 
the request of the veteran's wife, all artificial hydration 
and nutrition, feeding tubes, intravenous fluids, and 
parenteral nutrition were withheld.  It was stated that the 
veteran's wife related that the veteran might refuse the 
medication and nutrition that was given orally, but she did 
not want her husband to undergo surgical placement of a 
feeding tube and only wanted comfort care for him at that 
point in time.

The examiner indicated that the veteran's documented 
illnesses included:

1.	History of a cerebrovascular accident with expressive 
aphasia, left cerebrovascular accident with right 
hemiplegia with global aphasia, status post cerebral 
ischemia, transient.
2.	Chronic atrial fibrillation
3.	Peripheral vascular disease of leg and foot
4.	Hypothyroidism
5.	Hypertension
6.	Seizure disorder
7.	History of falls
8.	Renal cyst on the left
9.	History of leukopenia
10.	Thrombocytopenia
11.	Malnutrition
12.	Failure to thrive
13.	Right lateral abdominal mass

The veteran had been maintained on comfort care and oral 
feeds as tolerated until he expired on January [redacted], 1999.  At 
that time, the veteran was a DNR code status, with comfort 
care only, so no code was initiated.

The physician indicated that the records between 1945 and 
1954, between the discharge from the Navy and his initial 
illness concerning his cerebrovascular accident, were not 
available for review.  Between 1950 and the 1990s, the 
veteran had been relatively stable.  He also had demonstrated 
a chronic ulcer of his lower extremity due to small vessel 
disease of the extremity.  The death summary showed his cause 
of death as being due to cardiac arrest.  Associated 
conditions included vascular dementia, hypertension, and 
hypertensive cardiomyopathy, as well as chronic atrial 
fibrillation.  The veteran also had demonstrated multiple 
intercurrent illnesses including a history of respiratory 
infections, and at least one chest x-ray showing possible 
infiltrates.  The veteran had been under nursing home care 
for many years.

The physician indicated that it appeared that the veteran was 
not Service-Connected for any disability at the time of his 
death.  To the extent of the medical records that were 
available, including his terminal hospital records, his 
initial stroke in 1954 seemed to be separated from his 
discharge from military service by several years, almost 
close to a decade.  The cause of the stroke also appeared to 
be thrombotic in nature, and not embolic.  The physician 
indicated that, while it would be a remote possibility that 
the veteran had developed lower extremity problems due to 
prolonged standing during his service days, it was unlikely 
that this would cause significant problems nine years later 
to cause a stroke.  In addition, the physician remarked that 
hypertension and vascular dementia were age-related 
conditions.  The dementia could very well be due to small 
vessel cerebral ischemia, as well as due to multi-infarct 
dementia.  The exact etiology of his condition was not very 
clear, though it had been documented that he had vascular 
dementia.  The physician noted that there is a very long 
period of time of 43 years between the first stroke and his 
death at the age of 89.  The examiner indicated that the 
hypertensive cardiomyopathy and atrial fibrillation could 
very well be due to an aging process, and need not 
necessarily be due to his military service, though this could 
not be completely ruled out; however, it was a very remote 
possibility.  The cause of his death was also due to cardiac 
arrest, which was probably not directly related to vascular 
dementia or his atrial fibrillation, which were both chronic 
conditions.

After careful review of the available records, the examiner 
indicated that not enough evidence existed to prove that the 
veteran's death or his other diagnoses in his later years 
were directly or indirectly related to his military service 
between 1942 and 1945.  Since all of these diagnoses were 
very compatible with aging and age-related hypertension, it 
would require an extensive work-up and testing to prove that 
his military service was directly a cause of his blood clots 
nine years later, or the cause of the cerebral event that may 
or may not be due to an embolic source.  The examiner 
indicated that he therefore felt that not enough evidence 
existed to definitely state that the veteran's later 
illnesses were related to his military service, and all of 
those conditions were quite possibly purely due to aging, 
though a very small contribution might have been present due 
to his military days between 1942 and 1945.

The veteran's records were further reviewed by a VA physician 
in September 2002.  That physician indicated that he had 
reviewed the chart and claims files of the veteran, and that 
he concurred with the findings of the June 2002 physician.  
He indicated that he did not feel that there was enough 
evidence to definitely state that the veteran's later 
illnesses were related to his military service, and he did 
not believe that there was sufficient evidence to prove that 
the veteran's death, or his other diagnoses in his later 
years, was directly or indirectly related to his military 
service between 1942 and 1945.


Law and Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2002).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  In this regard, the Board finds 
particularly probative the two opinions of two separate VA 
physicians, who indicated that there was not enough evidence 
to prove that the veteran's death or his other diagnoses in 
his later years were directly or indirectly related to his 
military service, and that all of his later illnesses were 
quite possibly purely due to aging.  While the appellant has 
argued that the veteran suffered from blood clots in service, 
or shortly thereafter, there is nothing in the record to 
indicate that the veteran suffered from any cardiovascular 
problems any earlier than July 1953, nearly eight years after 
his separation from service.  Service medical records are 
completely negative for any cardiovascular problems.  
Further, the evidence does not tend to indicate that the 
veteran died from residuals of his left cerebral thrombosis 
in 1953, but rather that the veteran's death was due to later 
illnesses related to the natural aging process.  Thus, with 
no evidence having been submitted to indicate that the 
veteran's death was related in any way to service, the Board 
finds the veteran's claim cannot be maintained.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

